DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20150291284 Victor et al.

    PNG
    media_image1.png
    461
    749
    media_image1.png
    Greyscale

Regarding independent claims 1 and 15, with reference to Fig. 1 and 2, Victor discloses:
in claim 1: a nacelle inlet structure (nacelle inlet 22; para. 28) for an engine (aircraft engine 42; para. 29), comprising: 

in claim 15:  a vehicle (aircraft, para. 32) comprising: 
an engine (turbofan engine 52, para. 32) comprising a nacelle (nacelle 56, para. 32); and 
a nacelle inlet structure (nacelle inlet 22; para. 28) configured to direct air into the engine (the nacelle surrounds and supports the fan which drives air into both a bypass flowpath and an inner engine core flowpath, para. 32), the nacelle inlet structure comprising:

in both claims 1 and 15:
a composite inlet lip (leading edge 24; para. 31) defining a leading edge (in Fig. 1, 24 is shown as defining the leading edge of 20 and 24 is called the leading edge as well) of a nacelle (nacelle assembly 20; para. 28) of the engine;
an outer barrel (labeled in Fig. 1) disposed axially adjacent the composite inlet lip (labeled in Fig. 1), the outer barrel forming an outer perimeter (shown on Fig. 1) of the nacelle about a longitudinal axis (54 Fig. 1); 
a bulkhead (labeled in Fig. 1) extending between an inner radial portion (labeled in Fig. 1) and an outer radial portion (labeled in Fig. 1) of the composite inlet lip to form an annular cavity (plenum 66 Fig. 1; para. 36) between the bulkhead and the composite inlet lip about the longitudinal axis; and
an anti-icing assembly (de-icing system 23; para. 36), at least a portion (68 outlet swirl nozzle; para. 36) of the anti-icing assembly disposed within the annular cavity (68 is shown within plenum 66 and para. 36 describes 68 as disposed in the plenum 66);
wherein the composite inlet lip, the outer barrel, and the bulkhead comprise a same material (the entire structural body/nacelle inlet may be made of a light-weight composite material; para. 31) and wherein the same material is a polyimide composite material (the entire structural body 22 may be made of a light-weight composite material such as a polyimide based material; para. 31).

Regarding independent claim 10, with reference to Fig. 1 and 2, Victor discloses: 

a composite inlet lip (leading edge 24; para. 31) comprising an inner lip skin (labeled as inner radial portion in Fig. 1) and an outer lip skin (labeled as outer radial portion in Fig. 1), the composite inlet lip defining a leading edge of a nacelle (in Fig. 1, 24 is shown as defining the leading edge of nacelle assembly 20 in Fig. 1 which includes nacelle 56 in Fig. 2 and 24 is called the leading edge as well) of the gas turbine engine; 
an outer barrel (labeled in Fig. 1) disposed axially adjacent the composite inlet lip (labeled in Fig. 1), the outer barrel forming an outer perimeter (shown on Fig. 1) of the nacelle about a longitudinal axis (54 Fig. 1); and 
a bulkhead (labeled in Fig. 1) extending between the inner lip skin and outer lip skin to form an annular cavity (plenum 66 Fig. 1; para. 36) between the bulkhead and the composite inlet lip about the longitudinal axis; and 
an anti-icing assembly (de-icing system 23; para. 36), at least a portion (68 outlet swirl nozzle; para. 36) of the anti-icing assembly disposed within the annular cavity (68 is shown within plenum 66 and para. 36 describes 68 as disposed in the plenum 66);
wherein the composite inlet lip, the outer barrel, and the bulkhead comprise a same material (the entire structural body/nacelle inlet may be made of a light-weight composite material; para. 31) and wherein the same material is a polyimide composite material (the entire structural body 22 may be made of a light-weight composite material such as a polyimide based material; para. 31); and
having the character of a unit: undivided, whole, such that the inlet lip, outer barrel and bulkhead form an undivided, whole structure as shown in annotated Fig. 1 where all three are connected together to form the unitary structure.

Regarding claims 4, 11 and 18, Victor discloses all that is claimed in claims 1, 10 and 15, respectively, discussed above, and Victor further discloses wherein the anti-icing assembly is configured to deliver heated gases to the annular cavity (para. 35-38 describes the anti-icing system and para. 36 in particular describes the outlet swirl nozzle urges circular flow or circumferential flow through plenum 66 with the heat source being hot bleed air controllably taken from the compressor or downstream of the compressor).

Regarding claims 5 and 12, Victor discloses all that is claimed in claims 4 and 11, respectively, discussed above, and Victor further discloses wherein the anti-icing assembly extends through the bulkhead (the positioning of 68 in Fig. 2 shows that it extends into plenum 66 through the bulkhead which is labeled in Fig. 1).

Regarding claim 8, Victor discloses all that is claimed in claim 1 discussed above, and Victor further discloses further comprising an inner barrel (labeled in Fig. 1) disposed axially adjacent the composite inlet lip and radially inward of the outer barrel 

Regarding claim 9, Victor discloses all that is claimed in claim 1 discussed above, and Victor further discloses wherein the composite inlet lip and the outer barrel form a continuous transition surface therebetween along an exterior surface of the nacelle (the leading edge/composite lip 24 may be made of a composite material system where it may be advantageous to continue the leading edge aft and to the forward edge of the fan cowl as a single, unitary component (para. 31), meaning the leading edge/composite lip and outer barrel would be one continuous component to form a continuous transition surface from the leading edge to the fan cowl, resulting in reduced seams and their associated steps and gaps thereby reducing drag (para. 31); an exterior surface of the nacelle is labeled in Fig. 1).

Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive. Examiner disagrees with Applicant’s argument on page 6 of Remarks which states that “Victor is completely silent as to a bulkhead.”  Victor shows in Figs. 1 and 2 what one of ordinary skill in the art would interpret as a bulkhead and Examiner has labeled the bulkhead in annotated Fig. 1 above. The wall labeled as the bulkhead along with the interior surface of the leading edge defines plenum 66 shown in Figs. 1 and 2 and per para. 36. Examiner also disagrees with Applicant’s argument on the same page that Victor “does not disclose or suggest that a bulkhead or any other Referring to FIGS. 1 and 2, the structural body 22 of the aircraft component assembly 20 may further include a plenum 66 defined at least in-part by an interior surface of the leading edge 24 (para. 36). This statement supports that the plenum 66 is an internal component of the structural body. Fig. 1 clearly shows the bulkhead wall as being used to also define plenum 66 such that since the plenum is included in the structural body, then it is interpreted that the wall labeled as a bulkhead is also included in the structural body. Therefore, since Victor discloses the entire structural body may be made of a lightweight composite material such as polymide (para. 31), it is interpreted that the bulkhead is also made of that same material since it is part of the structural body. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.J.H./           Examiner, Art Unit 3741                                                                                                                                                                                             
/TODD E MANAHAN/           Supervisory Patent Examiner, Art Unit 3741